Citation Nr: 0214086	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  96-23 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
foot other than neuropathic pain syndrome as a result of 
treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from July 1959 to 
February 1962.  This appeal originally came before the Board 
of Veterans' Appeals (Board) on appeal from a May 1996 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa which denied 
compensation for additional disability as a result of VA 
hospital, medical or surgical treatment.  In March 1998, a 
hearing was held at the RO before the undersigned, who is the 
Board Member making this decision and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102.  

Subsequent to that hearing, the Board remanded the case to 
the RO for additional development in May 1998.  In a decision 
dated June 28, 2000, the Board granted compensation under the 
provisions of 38 U.S.C.A. § 1151 for right neuropathic pain 
syndrome and denied § 1151 benefits for a progressive right 
foot deformity.  The appellant then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  

During the pendency of the case, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  Thereafter, in view of the Veterans 
Claims Assistance Act of 2000, VA submitted an Appellee's 
Motion for Remand and Motion for Stay of Proceedings.  

In February 2001, based on the unopposed Motion, the Court 
remanded the case to the Board.  An Order of the Court, dated 
February 9, 2001, granted the Appellee's Motion and vacated 
the Board's June 2000 decision.  The issue on appeal was 
remanded pursuant to the provisions of 38 U.S.C.A. § 7252(a).

In the brief submitted by the appellant's attorney in 
December 2001, claims for service connection for right knee 
and right hip osteoarthritis secondary to the service-
connected neuropathic pain syndrome of the right lower 
extremity have been raised.  These claims are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal as to the instant 
issues has been obtained by the RO.

2.  The appellant suffered a cerebrovascular accident (CVA) 
in October 1994.  He subsequently developed an equinus and 
versus deformity of the right foot for which he underwent a 
split tibialis anterior transfer with a tendo Achilles 
lengthening and posterior tibiale tendon lengthening at a VA 
hospital in April 1994.

3.  The evidence of record does not demonstrate that the 
appellant's development of his current progressive right foot 
deformity was caused by anything other than the October 1994 
CVA.  There is no evidence of record indicating that the 
deformity was due to, or aggravated by, the VA treatment he 
received after the CVA.


CONCLUSION OF LAW

The appellant does not have additional disability of his 
progressive right foot deformity as a result of VA medical 
treatment rendered after October 1994; entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for the right foot 
deformity is denied.  38 U.S.C.A. §§ 1151, 5100, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (1996); 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence would generally have 
to be shown by the VA for a claimant to obtain compensation 
under the statute.  This amendment, however, does not apply 
to cases filed prior to the effective date.  Pub. L. No. 104- 
204, § 422(a)-(c) (1996).  As this claim was filed prior to 
the effective date, the former statute must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (in the present 
case, the former statute, as discussed below, is more 
favorable to the appellant).

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151.  

In pertinent part, 38 U.S.C.A. § 1151 provided that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....(3)  Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment... properly 
administered....."Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the....medical or 
surgical treatment administered.

The appellant contends that he has suffered from a right foot 
deformity that developed because he did not receive the 
proper treatment from VA health care providers after he 
suffered a CVA in October 1994.  He testified at his March 
1998 Travel Board Hearing that he first noticed problems with 
his right foot in December 1994.  He further stated his 
complaints concerning his right lower extremity were 
essentially ignored and that, as a result of the condition 
not being treated in a timely fashion, he was forced to 
undergo surgery.  See Travel Board Hearing Transcript pp. 5-
8.  The appellant also intimated during his June 1999 
personal hearing at the RO that it was the discontinuation of 
his physical therapy after the stroke that resulted in his 
right foot turning up.  See RO Hearing Transcript p. 5.

The medical evidence of record includes medical opinions 
concerning the development by the appellant of a progressive 
right foot deformity after he suffered a stroke in October 
1994.  A March 1996 VA medical opinion indicates that the 
orthopedic reviewer was unable to find any evidence of 
mismanagement or poor treatment in the care of the appellant.  
A written statement from a private surgeon, dated in April 
1998, concerning the appellant's right lower extremity 
indicates that "it appears that he had a CVA that caused the 
varus deformity" and that he was currently status post CVA 
with cavovarus foot, right.  

The VA orthopedic specialist who reviewed the appellant's 
medical records in January 1999 indicated that the appellant 
was noted to have an equinus and varus deformity involving 
the right foot following his stroke.  This reviewer opined 
that the VA did provide timely treatment for this condition 
and that the six-month waiting period following the stroke 
did not make the condition worse or necessitate the surgical 
procedure.   The most recent VA medical opinion of record is 
dated in May 1999.  The orthopedic specialist stated that the 
appellant suffers from a recurrent right foot deformity that 
is progressive in nature and is probably secondary to his 
underlying history of right-sided stroke.

The appellant's attorney submitted a new medical opinion in 
December 2001.  This opinion, dated in September 2001, was 
rendered by a neuro-radiologist after review of the evidence 
of record.  This doctor opined that the appellant suffered 
additional neurological damage as a result of the VA 
treatment at issue in this case; the Board notes that 
38 U.S.C.A. § 1151 benefits for the neuropathic pain syndrome 
in the right leg were granted in its June 2000 decision.  The 
doctor also opined that the appellant's current knee and hip 
problems were likely secondary to foot drop and noted that 
the presumptive diagnosis of osteoarthritis would have to be 
further evaluated and proven clinically.  (The Board notes 
that those secondary service connection claims have been 
referred to the RO for appropriate action).  However, the 
neuro-radiologist did not make any statements relating the 
appellant's current right foot deformity to VA treatment in 
any way.

The appellant has not provided any medical evidence, except 
the statement of his opinions contained in his written 
statements and his hearing testimony, to establish that he 
currently suffers from a right foot deformity that is 
causally due to VA treatment and/or surgery rendered after 
his October 1994 CVA; the appellant is not medically trained 
and is not qualified to render such a medical opinion that he 
currently has any medical condition as the result of VA care 
rendered after his October 1994 stroke.  There is no medical 
evidence which indicates that the appellant currently suffers 
from any right foot deformity of any kind due to any 
treatment he has ever received from VA, and such would be 
required to make the claim plausible.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).

The appellant's allegations that he currently suffers from a 
progressive right foot deformity caused by treatment rendered 
by VA health care providers after his October 1994 CVA, are 
not otherwise borne out by the evidence of record, including 
any credible medical opinion that the course of treatment he 
received at the VA subsequent to October 1994 has resulted in 
any right foot deformity.  Therefore, his claim must be 
denied.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
March and September 1999 Supplemental Statements of the Case 
(SSOC), the May 1998 Board remand, the June 2000 Board 
decision and the June 2002 VCAA notification letter.  He was 
specifically told that there was no competent medical 
evidence of record showing that his right foot deformity was 
due to, or aggravated by, any VA treatment.  The Board 
granted extensions of time in which to submit a medical 
opinion and the appellant's attorney submitted a medical 
opinion in December 2001.  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, VA obtained the 
pertinent medical records relating to the VA medical 
treatment at issue.  The appellant was afforded two hearings.  
Multiple medical opinions, including opinions obtained by VA 
and those obtained by the appellant or his attorney, are of 
record.  There is no indication that additional relevant 
medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim at issue in the 
instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review despite the fact the that the RO did not consider the 
case under VCAA or the implementing regulations.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his attorney has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

The appellant's claim for benefits for a right foot deformity 
pursuant to 38 U.S.C.A. § 1151 is denied 



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

